 

UNITED STATES DISTRICT COURT. “I4p 5,

 

 

NORTHERN DISTRICT OF OHIO. 46%, “7 Ply >,
EASTERN DIVISION ; THES, 7 ee
UH) if
UNITED STATES OF AMERICA ) CASE NO. 1:19CR132
)
Plaintiff ) JUDGE SARA LIOI
) Magistrate Judge George J. Limbert
)
) WAIVER OF DETENTION HEARING
HARGIS HALL )
)
Defendant )

Hargis Hall, accused of having violated 21 U.S.C. Sections 841(a)(1); (b)(1)(A); and
(b)(1))(C), being advised of the nature of the charges and of his rights, under advice of counsel,
waives in open court his right to a detention hearing and consents that he be held without bail
pursuant to Title 18 U.S.C. Section 3142(e) and (i). Defendant reserves the right to revisit the issue

of a detention hearing at a later time.

 

Defendant

AEF!’
Counsel for péchdant

APPROVED:

 

GEORGE J. L
UNITED STATES MAGISTRATE JUDGE

 
